Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                         Oct 24 2014, 9:55 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

THOMAS W. VANES                                      GREGORY F. ZOELLER
Office of the Public Defender                        Attorney General of Indiana
Crown Point, Indiana
                                                     LYUBOV GORE
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ROLANDO L. DIAZ,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 45A05-1403-CR-122
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                        APPEAL FROM THE LAKE SUPERIOR COURT
                            The Honorable Salvador Vasquez, Judge
                                Cause No. 45G01-1110-FA-49


                                          October 24, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                      Case Summary

       After using marijuana, cocaine, and drinking continuously for fourteen hours,

Rolando Luis Diaz shot into a crowd of rival gang members as the result of an argument.

Diaz shot one man in the head and another four times in his body. Pursuant to a plea

agreement Diaz pled guilty to two counts of Class B felony aggravated battery. The plea

agreement stipulated that Diaz was to serve twenty years for each count, but it did not

specify whether the sentences would be served concurrently or consecutively. The trial

court ordered the sentences to be served consecutively, for an aggregate term of forty years

in the Indiana Department of Correction. Diaz now appeals, arguing that his consecutive

sentences are inappropriate in light of the nature of the offenses and his character. We find

that the nature of the offenses and Diaz’s character support his forty-year sentence. We

therefore affirm the trial court.

                               Facts and Procedural History

       October 8, 2011, was the ten-year anniversary of Diaz’s brother’s shooting death as

a result of gang violence. Appellant’s App. p. 170 (Pre-Sentence Investigation Report);

Tr. p. 34. Twenty-nine-year-old Diaz was at a bar in Hammond, Indiana. Appellant’s App.

p. 57 (Stipulated Factual Basis). He had been drinking for fourteen hours as well as using

marijuana and cocaine. Id. at 170; Tr. p. 34. At some point, Diaz “heard a conflict ar[ise]

outside, so [he] went outside to see what was going on.” Tr. p. 34, Appellant’s App. p. 57,

170. An argument between Diaz and members of a rival gang ensued, and Diaz pulled out

a gun and shot into the group of rival gang members multiple times. Appellant’s App. p.

57; Tr. p. 34. According to Diaz, he saw “one [rival gang member] reach for his waistline


                                             2
and [he] acted without thinking it through.” Tr. p. 34-35. Diaz shot David Picazzo in the

head and Edwardo Alfaro twice in the right-side armpit area, once in his right shoulder,

and once on the right side of his chest. Appellant’s App. p. 57; State’s Ex. 2. Two Chicago

Police Department officers witnessed the shootings and immediately approached Diaz; he

fled from the officers and was found hiding under a boat near the bar. Appellant’s App. p.

24, 57.1 Diaz was then taken into custody by Hammond police officers. Id. at 24.

        The State charged Diaz with Count I: Class A felony attempted murder (Picazzo);

Count II: Class A felony attempted murder (Alfaro); and Count III: Class A misdemeanor

resisting law enforcement. Id. at 22-23. In May 2013—pursuant to a plea agreement—the

State agreed to file an amended information that added Count IV: Class B felony

aggravated battery (Picazzo) and Count V: Class B felony aggravated battery (Alfaro); the

State agreed to dismiss Counts I, II, and III. Id. at 54-56. Diaz then pled guilty to Counts

IV and V. The plea agreement stipulated that Diaz would be sentenced to twenty years in

the DOC for each count, but it did not specify whether the sentences were to run

concurrently or consecutively. Id.

        At the sentencing hearing, the trial court found Diaz’s guilty plea and admission of

responsibility as the sole mitigator. Id. at 13-14. In aggravation, the court considered

Diaz’s extensive criminal history, specifically his adult 2001 felony convictions for

delivery of cocaine and use of a weapon in Cook County, Illinois, where he served an

aggregate sentence of seven years in the Illinois Department of Correction. The court also

found Diaz’s 2004 felony conviction for possession of cocaine significant. Id. Diaz did


        1
           We generally do not cite to a probable-cause affidavit for the facts; however, because both parties
cite to the probable-cause affidavit as a source of some of the facts, we do too.
                                                      3
not receive his four-year sentence in the DOC for the 2004 conviction until 2007, however

the court also considered his parole violation for the 2004 felony conviction. Id. Last, the

court considered that prior leniency by criminal courts had no deterrent effect on Diaz’s

criminal history and that Diaz had committed multiple offenses involving separate and

distinct victims. Id. Before sentencing Diaz the trial court explained its reasoning:

       [T]here’s no doubt in my mind that you had the full love and support of your
       family growing up; but, of course, you chose the wrong path. But the
       problem is . . . that we fail to learn from our mistakes. [W]e have to learn
       life’s lessons. And the problem with you, Mr. Diaz, is that you just never
       learned. You get to a point where now someone is significantly hurt. One
       guy was shot, what, four or five times . . . . And the other guy was shot in
       the head. [] You should have learned from your prior mistakes. Two victims,
       two sentences. . . . I see no other option, Mr. Diaz, based on your actions.

Tr. p. 44-50. Finding that the aggravator substantially outweighed the sole mitigator of

Diaz’s guilty plea, the trial court ordered the sentences to be served concurrently, for an

aggregate term of forty years in the DOC.

       Diaz now appeals.

                                Discussion and Decision

       Diaz contends that “consecutive sentences for these crimes—crimes spontaneously

committed seconds apart and while fueled by drinking[,] drugs[,] and grief—are

inappropriate.”   Appellant’s Br. p. 6.     Diaz specifically argues that his sentence is

inappropriate because, “despite the presence of multiple victims . . . (a) the nature of the

offenses was not aggravated due to the context in which the shooting occurred, and (b)

[Diaz’s] criminal history, while lengthy, was the product of the gang culture in which he




                                             4
had long been immersed but from which he had begun to distance himself.”2 Id. at 3. We

disagree.

        “[T]he Indiana Constitution authorizes independent appellate review and revision

of a trial court’s sentencing decisions.” Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). “We

implement this authority through Indiana Appellate Rule 7(B), which provides that we may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision we find the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Id. (quotations omitted). “We have long said that sentencing is

principally a discretionary function in which the trial court’s judgment should receive

considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008) (citing

Morgan v. State, 675 N.E.2d 1067, 1072 (Ind. 1996)). In determining whether a sentence

is appropriate the court looks at the culpability of the defendant, the severity of the crime,

the damage done to others, and myriad other factors that come to light in a given case. Id.

at 1224.     Diaz bears the burden on appeal of persuading us that his sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

        Concerning the nature of the offenses, there is no question that as a result of an

argument, Diaz pulled out his gun and shot into a group of rival gang members, causing

serious bodily injury to two victims. Picazzo was shot in the head, and Alfaro was shot

four times in his body. At sentencing, the trial court commented:

        You shot him up is what you did. And the other guy was shot in the head.
        Who knows why this guy didn’t die. As I’m looking at . . . the bullet hole,

        2
         Diaz acknowledges that because he committed the same offense against two victims, consecutive
sentences are warranted and therefore only argues inappropriate sentence on appeal. See Appellant’s Br.
p. 5 (“Diaz recognizes [the] . . . general rule, [that] where a defendant commits the same offense against
two victims, enhanced and consecutive sentences are justified.”).
                                                    5
       [its] right smack in [Picazzo’s] forehead and it came out through the back of
       his neck. That’s the report I have here. That’s a death wound. That’s you.

Tr. p. 44. The nature of Diaz’s offenses fully supports his forty-year sentence.

       In evaluating Diaz’s character, this Court has stated that “[t]he significance of a

criminal history in assessing a defendant’s character is based on the gravity, nature, and

number of prior offenses in relation to the current offense.” Boling v. State, 982 N.E.2d

1055, 1060 (Ind. Ct. App. 2013) (citing Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

App. 2007)). Even a minor criminal history is a poor reflection on a defendant’s character.

Id. Diaz, however, does not have a minor criminal history. In 2001 Diaz received two

felony convictions for manufacture and delivery of cocaine and use of a weapon in Cook

County, Illinois, where he served an aggregate sentence of seven years in the Illinois DOC.

Appellant’s App. p. 166 (PSI). In 2004 Diaz was convicted of Class C felony possession

of cocaine, Class D felony possession of a controlled substance, Class D felony possession

of marijuana, Class D felony maintaining a common nuisance, and Class A misdemeanor

possession of paraphernalia. Id. at 167. Diaz then spent about a year and a half on the run,

but he was eventually apprehended in Hammond, Indiana. Id. at 170; Tr. p. 48. In 2007

he was sentenced to an aggregate term of four years in the DOC and was discharged to

parole in 2010. Appellant’s App. p. 68. However, “[s]ubmission of dirty drops while on

parole resulted in his parole violation and return to the [DOC].” Id. at 170. Diaz was

discharged from parole in October 2011 and just two months later committed the instant

offenses. Id. at 168. In total, Diaz has one misdemeanor conviction and six felony

convictions, and he was categorized as a high risk to reoffend. Id. at 172. Diaz’s extensive

criminal history reflects very poorly on his character.

                                             6
       Last, Diaz benefited greatly from his plea agreement. As the trial court pointed out

at sentencing:

       [I]t certainly seems to me that based on the wounds themselves, that this is
       probably an attempted murder case. But through negotiations your attorney
       managed to bring that down to an agreed 20-year term for each one of them—
       of your victims—which is the maximum sentence for a Class B felony.
       Attempted murder has the minimum sentence of 20 years, maximum of 50.
       You lose at trial, there’s no question you’re going away for about 70 years
       with your kind of history on an attempted murder twice over. No question.
       So instead of looking at a maximum of 40, you’re at about the 70 year mark.

Tr. p. 45.

        Given the violent nature of the offenses, the two victims, and his extensive criminal

history, Diaz has failed to persuade us that his aggregate forty-year sentence is

inappropriate in light of the nature of the offenses and his character. We therefore affirm

the trial court.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                             7